Citation Nr: 9900922	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  98-15 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the claimant may be recognized as the veteran's 
surviving spouse for the purpose of entitlement to Department 
of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had service from April 1946 to April 1949.  He 
died in January 1994.

This appeal is brought to the Board of Veterans' Appeals (the 
Board) from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila.  

A VA Form 23-22 signed by the veteran on behalf of The 
American Legion is of record; a notation thereon shows that 
this was revoked with and on the date of his death in 1994.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In correspondence with the Board dated in December 1998 and 
received in January 1999, the claimant asked to provide 
testimony before a Member of the Board at the RO.  She is of 
course entitled to such a hearing.  

It is also noted that in that same document, the claimant 
asked for a specific "Post Commander" to represent her.  At 
this time, there is of record no apparent assignation by the 
claimant of representation to any organization.  This is a 
matter which should be clarified by the RO prior to any 
scheduled Travel Board Hearing. 

For purposes of this development, the Board will consider the 
individual designated in the header above to be an 
appropriate claimant.

Pursuant to VAs duty to assist the claimant in the 
development of facts pertinent to her claim under 38 U.S.C.A. 
§ 5107(a) (West 1991);  38 C.F.R. § 3.103(a) (1998), the 
Board is deferring adjudication of the appellate issue 
pending a remand of the case to the RO for further 
development as follows:

The RO should take appropriate action to 
schedule the claimant for a hearing 
before a Member of the Board at the RO.  
As noted above, the RO should 
collaterally undertake clarification of 
representation.

A copy of the notice to the claimant of 
the scheduling of the hearing should be 
placed in the record.

Thereafter, the case should be returned to the Board for 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The claimant need take no further 
action until she is notified.



________________________________
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
